IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA
MARIAH CHEEK, Former Wife,
                                          NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                          FILE MOTION FOR REHEARING AND
                                          DISPOSITION THEREOF IF FILED
v.
                                          CASE NO. 1D14-2892
BRIAN R.          HESIK,   Former
Husband,

      Appellee.

_____________________________/

Opinion filed March 9, 2015.

An appeal from the Circuit Court for Duval County.
A. C. Soud, Jr., Judge.

William S. Graessle and Jonathan W. Graessle of William S. Graessle, P.A.,
Jacksonville, for Appellant.

Brian R. Hesik, pro se, Appellee.




PER CURIAM.

      Mariah Cheek, the former wife, appeals the Final Judgment on Former

Wife’s Amended Supplemental Petition to Modify Judgment and Order on

Pending Matters, filed June 4, 2014. We reverse the order on appeal to the extent
that it temporarily suspends the former husband’s one-half obligation toward travel

costs and orders that all timesharing less than four days in duration occur in the

vicinity of the former husband’s residence, and we remand with instructions to

vacate those portions of the order. See Hunter v. Booker, 133 So. 3d 623, 628

(Fla. 1st DCA 2014) (“An order adjudicating an issue not presented by the parties

or the pleadings denies due process, and therefore, departs from the essential

requirements of law.”); Chaphe v. Chaphe, 19 So. 3d 1019, 1024 (Fla. 1st DCA

2009) (“[A] modification of a judgment constitutes a jurisdictional defect where

there has been no pleading requesting modification.”); Swanson v. Swanson, 888
So. 2d 117, 118-19 (Fla. 4th DCA 2004) (“[T]he court reached an issue that was

neither raised by the pleadings nor set for hearing. In doing so, the former wife’s

due process rights were violated.”). In all other respects, the final judgment is

affirmed.

      Affirmed in part, reversed in part, and remanded with instructions.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.




                                        2